Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
Independent claims 1, 13 and 20 recite “The mating surface (of the housing) mounted (o in the claim 1, “configured to be mounted) to a pressure relief door,” “a radially extending slot extending through the base (of the housing) from the interior surface to the mating surface,” the bolt having “a second bolt end positioned within (or configured to be positioned within) the radially extending slot of the housing when the bolt is in the first position,” and the bolt causing the door to move form a closed position to an open position as the bolt rotates from the first position to a second position. As disclosed, it appears that the bolt 66 would not be able to move from the first position to the second because the door 38 is blocking the slot 76. As can be seen in fig 4, the housing has a surface 54 attached to the door 38, however, upon opening as seen in figure 5, the bolt is moved to a second position which would have to pass through the door 38 which it is attached to. The door is not visible in fig 5 and thus there is no way the invention as disclosed would move as the door would keep the bolt locked in place. In order to operate as intended, the bolt must pass through a radially extending slot through the base of the pressure relief latch. However, the radially extending slot extends “through the base from the interior surface to the mating surface” (claim 1) with the mating surface “mounted to a pressure relief door” (claim 1). So in order for the bolt to move from the first position to the second, it would have to pass through the radially extending slot, which it would not be able to do because the slot is specifically stated to be mounted to the wall, meaning that the bolt would have to pass through the solid door or the latch would need to break off the wall in order to function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant argues that the pressure relief latch does not lack utility because there is no description in the specification that states that the pressure relief latch doesn’t work, and there are a variety of uses for a pressure relief latch. Applicants arguments are not persuasive. while there are a variety of uses for pressure relief latches, the pressure relief latch disclosed in the present application would be incapable of functioning as described. The pressure relief latch as claimed has a bolt that passes through a radially extending slot extending through the base of the latch from an interior surface to a mating surface that is mated to the door. As shown in figure 5, the bolt is supposed to function by passing through the radially extending slot from the interior surface side to the mating surface side, however, this drawing only works because there is no door 38 shown. The mating surface is supposed to be mated to the door, therefore in order for the bolt to pass through the mating surface, the mating surface could not be attached to any surface such as a door because the bolt would run into the door rather than passing through and opening. Fig 5 does show the bolt freely rotating, but it does not show the door to which the pressure relief latch is attached. If the latch was attached as claimed in claim 1, the door would prevent the free rotation of the bolt thus preventing it from opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN V MEILLER/Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741